Citation Nr: 0403953	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to November 
1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy, and 
there is no credible evidence corroborating the veteran's 
alleged in-service stressor.  

2.  There is no medical evidence establishing a nexus between 
the veteran's diagnosed PTSD and any incident of service.

3.  The medical and other evidence of record supports the 
conclusion that the  veteran's current acquired psychiatric 
disorder clearly and unmistakably existed prior to his 
military service 

4. The medical and other evidence of record supports the 
conclusion that the veteran's current acquired psychiatric 
disorder did not increase in severity or chronically worsen 
during his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disability, in particular PTSD.  In essence, he 
contends that he was the victim of a personal assault during 
service.  In addition, he denies having reported to military 
physicians that he had been treated for psychiatric problems 
before enlisting. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice, and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The Board observes that the veteran was notified by the April 
2002 rating decision and by the January 2003 statement of the 
case (SOC) of the pertinent laws and regulations and the need 
to submit additional evidence on his claim for service 
connection for an acquired psychiatric disorder.

More significantly, after the veteran filed his claim for an 
acquired psychiatric disorder, the RO sent a letter to the 
veteran in November 2001 that specifically informed him of 
the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  The letter also specified what evidence was 
necessary to substantiate his claim.  The RO sent another 
letter in February 2002 specifying what additional evidence 
was needed from the veteran to process his claim for service 
connection for PTSD.  A form was attached to the letter, 
which allowed the veteran to provide specific details of his 
alleged in-service stressor.  However, the veteran did not 
respond to the letter.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In this regard, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his Social Security Administration 
records.  The veteran was also afforded a VA examination, the 
results of which are reported below.  

The Board observes that there has been somewhat less than 
full cooperation on the part of the veteran in developing 
evidence pertinent to his claim. The veteran did not reply to 
the February 2002 request for additional evidence concerning 
an alleged in-service stressor.  Other than the name of an 
individual who escorted him to the hospital after the alleged 
assault, the veteran has not provided meaningful information 
that would enable the RO to verify his alleged stressor. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself. The Board is of 
course aware that the veteran appears to suffer from a mental 
disorder.  However, this does not excuse his actions or 
inaction.
 
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He has not requested a hearing of any 
kind.

Patton Considerations

The veteran's claim for PTSD is based upon his allegation of 
sexual assault in service. The Board has considered the 
provisions of Patton v. West, 12 Vet. App. 272 (1999).  
There, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault. In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered. See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8). Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
testimony and statements from the veteran, that the alleged 
sexual assault in service was ever reported or that it was 
otherwise reduced to writing.  Consequently, there are no 
formal records, such as police reports or court martial 
records, of the incident which could be obtained. Nor has the 
veteran indicated the existence of any corroborating 
evidence.  He has only provided the name and picture of an 
individual who allegedly escorted him to the hospital shortly 
after the assault.  He did not provide the address of this 
individual or any other identifying information.   The Board 
observes that there is no record of such medical treatment.

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted. In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to attempt to verify the alleged 
personal assault in 1964 would be an exercise in futility.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinksi, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997). 

Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed. See 
VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a). Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  
If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service. 
Verdon v. Brown, 8 Vet. App. 529 (1996).

Factual Background

Service records show that the veteran served in the United 
States Naval Reserves from October 1963 to August 1964.  This 
did not include any active duty.  He then enlisted in the 
United States Air Force and served on active duty from August 
1964 to November 1964.  He did not receive any decorations or 
awards indicative of combat.

Service medical records include an entrance examination, 
which did not indicate any psychiatric disorder.  Shortly 
thereafter, the veteran experienced several fainting episodes 
and sought treatment.  He reported feeling "nervous" for no 
apparent reason.  On several occasions, he related that he 
had been under psychiatric care prior to enlistment and that 
he had previously had something like a nervous breakdown.  He 
further stated that he had a similar reaction in the Naval 
reserves and enlisted with the United States Air Force with 
idea of overcoming it.  He also said that he had an acute 
attack during the previous spring.  The physician treating 
the veteran commented that he had chronic free-floating 
anxiety since his entrance.  Based on an interview and 
psychological testing, this physician suspected that there 
was a much more severe underlying difficulty.  The 
psychiatric evaluation diagnosed the veteran with severe 
anxiety neurosis, and he was separated under AFR 39-16.  At 
no time during his military service did the veteran report a 
personal assault.

There is no pertinent evidence for over a quarter of a 
century after the veteran was separated from military 
service. 

The RO obtained the veteran's records from the Social 
Security Administration (SSA).  This which included 
documentation that the veteran was involved in an elevator 
accident in 1992 which resulted in crush injury to the left 
lower extremity.  A March 1996 psychiatric evaluation as well 
as a work activity report and medical records dated July 1994 
noted that the veteran's problems began after that accident.  
The psychiatric evaluation related that the accident resulted 
in depression, anxiety, and PTSD.  Additional psychiatric 
medical records obtained from SSA noted that the veteran 
served during the Vietnam era, had been negative for 
flashbacks and nightmares, and had denied having PTSD 
symptoms.  Those records also diagnosed the veteran as having 
PTSD due to the elevator accident, as did the December 1997 
psychiatric examination.  That examiner reported that the 
veteran had been in his usual state of health until the 1992 
accident.  Since that time, he had recurrent bouts of 
depression and PTSD symptoms.  At no time did the veteran 
report being the victim of a personal assault in service. 

The veteran submitted a letter to VA in August 2001 which 
described his symptomatology in service.  This letter also 
stated that the veteran first saw a psychiatrist in service 
and listed the details of his treatment since that time.

The veteran was afforded a VA examination in March 2002.  
During this examination, the veteran reported that he began 
to exhibit erratic behaviors in service and was subsequently 
picked on and physically assaulted by individuals in his 
barracks.  The examiner stated that it appeared that his 
symptoms antedated any such abuse.  The examiner also 
commented that the veteran did not produce a clear traumatic 
incident of the type likely to cause PTSD and that a 
diagnosis of PTSD would not be defensible by diagnostic rules 
in DSM-IV.  The veteran was diagnosed with bipolar II 
disorder, which the examiner considered likely to be the same 
pathology that was diagnosed as anxiety neurosis in service 
and consequently thought he began showing symptoms in 
service.

After an April 2002 rating decision denied the veteran's 
claim, he filed a notice of disagreement (NOD) in May 2002, 
as well as a letter that offered additional background 
information.  In this letter, the veteran denied having any 
psychiatric disorder prior to his enlistment and argued that 
he never told that to any physician while seeking medical 
treatment in service.  He further described his alleged in-
service stressor as having been sexually assaulted while in 
service.  In this regard, he recounted an incident in which 
four individuals assaulted and sodomized him in the barracks 
at Mountain Home Air Force Base.

The veteran's mother submitted a letter to VA in May 2002, 
which reiterated the veteran's contention that he had been 
sexually assaulted in service.  She related that the veteran 
had called home one night and explained what had happened 
when he was assaulted by four men. The veteran had told her 
that he was going to the doctor, but that he had been 
threatened that there would be more assaults if he reported 
the incident.  She also stated that the veteran had never had 
a psychiatric disorder as child, in school, or in the Navy 
Reserves.  

In April 2003, the veteran submitted an additional letter in 
which he identified the name of an individual who escorted 
him to the hospital a few minutes after his assault.  He also 
submitted a picture of the individual.  He did not provide an 
address or any other identifying information.  

Analysis

The veteran has requested service connection for a 
psychiatric disability, to include PTSD.  In essence, he has 
contended to VA: (1) that he had no psychiatric disability 
going into service and (2) that his psychiatric problems 
started in service, in particular due to a purported sexual 
assault by four other airmen.   

As previously discussed, the regulations pertaining to 
service connection for PTSD vary somewhat from the 
regulations concerning service connection in general.  
Therefore, the Board will separately address the matter of 
entitlement to service connection for PTSD.

PTSD

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a medical diagnosis of PTSD.  However, 
there are other psychiatric diagnoses of record.   In 
particular, the March 2002 specifically discounted PTSD as a 
diagnosis, and instead diagnosed bipolar disorder.  
In this regard, the VA examiner stated that the veteran did 
not produce a clear traumatic incident of the type to cause 
PTSD and that such a diagnosis would not be defensible by 
diagnostic rules in DSM-IV.  

Even if the Board accepts for the sake of argument that the 
veteran's current disability is in fact PTSD, the PTSD 
diagnosis of record is clearly based on the veteran's 
elevator accident in 1992.  When that diagnosis was made, his 
sexual assault in service, or any other incident of service, 
was not even mentioned.  
It appears that the sexual assault story surfaced later, 
coincident with the veteran's claim for VA monetary benefits.

Indeed, there is no medical statement of record that provides 
evidence between the veteran's diagnosed PTSD and an in-
service stressor.  Accordingly, element (2) of 38 C.F.R. 
§ 3.304(f) has not been satisfied.

With respect to element (3), credible supporting evidence of 
an in-service stressor, there is no objective evidence to 
show combat participation by the veteran, and the veteran has 
not contended that he engaged in combat.  Therefore, the law 
requires that his claimed stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor, which is one of the elements required 
for entitlement to service connection for PTSD.  In reaching 
this conclusion, the Board notes that although the VA sent 
the veteran a letter in February 2002 requesting details of 
the alleged stressor, he did not respond.  Additionally, the 
Board notes that the veteran provided only the name of a 
person who escorted him to the hospital after the alleged 
assault.  The veteran did not provide any other details, such 
as the date of the incident or the names of individuals who 
may have been involved.  With such negligible detail, it is 
impossible for the RO to verify the alleged stressor.  See 
the Board's Patton discussion, above.

The Board further observes that there is no contemporaneous 
evidence of the alleged assault in service.  Although the 
veteran claims that he went to the hospital, there is no 
medical record which supports that statement.  No official 
report of the assault was made.  There is no indication that 
the alleged perpetrators were court martialed or otherwise 
subject to military discipline or civilian justice.  There is 
no mention of the assault in the veteran's service medical 
records, which is particularly curious given that the veteran 
was extensively evaluated because of problems he was having 
at the time.    

Indeed, the first mention of sexual assault appears to have 
been made in a statement dated May 2002, which was after the 
initial RO rating decision denied his claim and was almost 
four decades after his separation from service.  In fact, it 
appears that the veteran has only referred to the alleged 
sexual assault in connection with his claim for VA benefits.  
The issue was never broached when he was evaluated for PTSD 
in connection with an elevator accident in 1992. 

In making its determination, the Board must determine the 
credibility and probative value of the evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  Because 
the record as a whole clearly demonstrates that the veteran 
never mentioned the alleged assault in service, for decades 
after service, and only brought up the subject in connection 
with his claim of entitlement to monetary benefits from VA, 
the Board finds his recent statements to be incredible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony].  It 
strains credulity to the breaking point that the veteran 
would not mention the purported assault when he was being 
evaluated for retention in the service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Moreover, in 1992 the veteran ascribed his 
psychiatric problems to the elevator injury and did not 
mention service as being a factor.  In short, the veteran's 
recent vague and self-serving statements are entitled to no 
weight whatsoever.        

The Board has considered the statement submitted by the 
veteran's mother in May 2002 that describes the alleged 
assault.  However, the Board finds that this statement 
carries little weight of probative value because of its 
recent vintage and because the statements in essence emanate 
from the veteran himself.  The veteran's mother was not 
present when the incident allegedly occurred.  Instead, she 
wrote this statement many decades after the alleged assault 
and based it on the veteran's own statements.

Boiled down to its essence, all of the evidence concerning 
the alleged in-service sexual assault emanates from the 
veteran himself.  The veteran's recent claims are not 
supported by contemporaneous evidence or by the psychological 
treatment records obtained from the Social Security 
Administration.  The Board rejects the veteran's statements, 
and the statement of his mother, in light of the record as a 
whole.  Element (3) of 38 C.F.R. § 3.304(f) has also not been 
met.

In the absence of two of the required elements under 
38 C.F.R. § 3.304(f), credible supporting evidence that a 
claimed in-service stressor actually occurred and medical 
nexus evidence, the Board concludes that a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

Other psychiatric disorder

The Board must also address whether the veteran's broader 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD can be granted.

As noted above, for psychiatric disorders other than PTSD, in 
order to establish service connection, three elements must be 
present: (1) a current disability; 
(2) in-service incurrence or aggravation of such disability; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), there is a diagnosis of a 
current disability.  The veteran was diagnosed with bipolar 
II disorder in connection with the March 2002 VA examination.  
Therefore, the existence of a current disability is not at 
issue and element (1) is satisfied.

With respect to element (2), in-service incurrence or 
aggravation, as noted above, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, a 
psychiatric problem was not noted on the veteran's enlistment 
examination.  However, for reasons explained immediately 
below, clear and unmistakable evidence of a pre-existing 
psychiatric disability does exist.

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, VA must consider all medically 
accepted evidence bearing on whether the veteran was 
suffering from the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2). See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).  In short, what is required 
is that the evidence, whatever it may be, must lead, clearly 
and unmistakably, to the conclusion that the injury or 
disease existed prior to service. See Harris, 203 F.3d at 
1349.  All of the evidence of record must therefore be 
considered. The RO may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion. See Miller v. 
West, 11 Vet. App. 345, 348 (1998).

Although the veteran's entrance examination did not note any 
psychiatric disorders, service medical records clearly 
indicate that the veteran began exhibiting symptomatology of 
a psychiatric disorder shortly after entering service.  
Indeed, was separated in three months.  The service medical 
records cited the veteran's multiple contemporaneous 
statements indicating that he had been under psychological 
care and had a nervous breakdown prior to entering service.   
The statements further related that the veteran had an acute 
attack during the previous spring.  After interviewing the 
veteran and providing him with psychological testing in 
service, one physician stated that the veteran had been 
experiencing chronic anxiety since his entrance and opined 
that he suspected there was a much more severe underlying 
psychiatric disorder.  This is a finding consistent with 
veteran's contemporaneous statements that he had a prior 
history of a psychiatric disorder.  Thus, the service medical 
records go beyond a mere "bare conclusion without a factual 
predicate in the record".  See Miller, supra.  The examining 
physician's  opinion that the veteran had a pre-existing 
psychiatric disability was based on the veteran's reports, 
interviews, and testing.  

The Board concludes, based on these records, that there is be 
clear and unmistakable evidence that an acquired psychiatric 
disorder preexisted the veteran's military service.

The veteran has recently denied having psychiatric problems 
prior to entering military service.  In addition, he has 
submitted a letter from his mother stating that he did not 
have a psychological disorder as a child, in school, or in 
the Naval Reserves.  However, for the same reasons described 
in connection with the Board's evaluation of the veteran's 
sexual assault story, the Board finds this evidence, offered 
many decades after the fact and in connection with a claim 
for monetary benefits from the government, to be lacking in 
credibility.  See Cartright and Curry, both supra.  Of 
interest in this connection is that in psychiatric 
hospitalization and treatment records in the 1990s the 
veteran reported neither pre-service or in-service 
psychiatric problems.  See, in particular, reports from St. 
John's Mercy Medical Center in July 1994 and March 1995, as 
well as a March 1996 psychological consultation and 
evaluation signed by J.J. PhD, none of which hint at a remote 
psychiatric history.  In short, the veteran's various reports 
have been utterly inconsistent.  The Board believes that the 
most accurate reports were related by the veteran during 
service.  Not only were these contemporaneous reports, but 
there was at that time no issue of monetary gain.  Thus, to 
the extent that the veteran's current contentions are in 
conflict with statements to the contrary he made during 
service, the Board finds that contemporaneous statements made 
by the veteran to health care providers to be more probative 
than statements made decades later in the context of a claim 
for monetary benefits from the government. Not only may the 
veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements. See Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board does acknowledge that the 2002 VA examiner thought 
the veteran began to show symptoms while in the military.  
However, the Board also notes that the opinion was largely 
based on the history reported by the veteran.  In this 
regard, the examiner listed the relevant history as told by 
the veteran, which failed to mention the statements made by 
the veteran during his treatment in service as well as the 
elevator accident in 1992.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

Furthermore, the 2002 VA examiner did not address the issue 
of a preexisting disability or aggravation.  He merely stated 
that the symptoms likely began in service because the current 
pathology was similar to that exhibited in service.  The 
examiner only referred to the symptomatology and did not 
comment on the actual etiology of the disorder.  The Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). The Board thus places 
little weight of probative value on the examiner's comment in 
light of the information contained in the veteran's service 
medical records. 

In summary, the service medical records demonstrate that the 
veteran's psychiatric problems existed prior to service.  
These medical conclusions are based on contemporaneous 
statements made by the veteran, interviews, and psychological 
evaluations involving testing.  In the opinion of the Board, 
this evidence is clear and unmistakable and is sufficient to 
overcome the statutory presumption of soundness at service 
entrance.

However, it must also be shown by clear and convincing 
evidence that the preexisting disability was not aggravated 
by service. VAOPGCPREC 3-2003 (2003).  Therefore, the Board 
must next determine whether the veteran's preexisting 
psychiatric disability underwent an increase in severity 
during his active military service.  See, in general, 
38 U.S.C.A. § 1153 (West 2003).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology. Aggravation is characterized by an increase in the 
severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease. Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened. See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The evidence of record shows that the veteran did exhibit 
psychiatric symptomatology in service.  The service medical 
records variously describe his symptoms as "anxiety", 
"nervousness" and  "sleeplessness".  Indeed, this was the 
reason he was separated from service.  However, there is 
absolutely no evidence that the preexisting psychiatric 
disability was permanently worsened.  In this regard, the 
veteran did not seek treatment for an acquired psychiatric 
disorder until many decades after his separation from 
service.  Even then, SSA records show that the veteran did 
not exhibit any psychiatric symptomatology until the elevator 
accident in 1992.  Military service was no so much as 
mentioned as a factor for approximately a decade after that.  
There is no medical evidence of record which supports a 
conclusion that the disability was aggravated during or due 
to the veteran's military service.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the probative and 
credible evidence indicates that the veteran had an acquired 
psychiatric disorder which preexisted his period of active 
service and which was not aggravated by such service. The 
statutory presumption of soundness has been rebutted by clear 
and unmistakable evidence.  Aggravation will not be conceded 
in this case because there is no medical evidence that the 
veteran's preexisting acquired psychiatric disorder 
disability increased in severity during his brief military 
service.  Indeed, it did not reappear until almost four 
decades later.  
Accordingly, the veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



